DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification (e.g. ¶8) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase "relatively oversized" in claim 1 is a relative phrase which renders the claims indefinite. The phrase "relatively oversized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites the limitation "said medical device" in II. 4-5. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, II. 4, the phrase "means for applying an insertion agency" is indefinite. It is unclear what is considered to be an insertion agency. Amendment and clarification are required.
Regarding claim 12, II. 6, the phrase "means, coupled to the means for applying said insertion agency" is indefinite as the disclosure is unclear what the means is. Amendment and clarification are required.
Regarding claim 13, II. 2, the phrase "means, coupled to said means for determining said parametric evaluation" is indefinite as the disclosure is unclear what the means is. Amendment and clarification are required.
Claims 2 and 4-11 are rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nycz (US 2010/0249796).
Regarding claim 1, Nycz discloses an apparatus (figures 1 and 2) for insertion of a prosthesis (acetabular cup) into a cavity in a portion of bone (17), the prosthesis (acetabular cup) relatively oversized with respect to the cavity (¶71), comprising an insertion device (10) providing an insertion agency (16) to the prosthesis (acetabular cup), the insertion agency (16) operating over a period including an initial prosthesis insertion act (Fi, ¶28) with the insertion device (10) to a subsequent prosthesis insertion act (another Fi, ¶28) with the insertion device (10), and a sensing system (26) physically coupled to the insertion device (10) configured to (i.e. capable of) provide a parametric evaluation of an extractive force (bounce back e.g. displacement, ¶50) of an interface between the prosthesis (acetabular cup) and the cavity (17) during the period (¶28).

Regarding claim 3, Nycz discloses wherein an applied force having a first magnitude (applied the load Fi, ¶28) is applied to the insertion device (10) for inserting the prosthesis (acetabular cup) into the cavity (17), further comprising a device sensor (47) configured to (i.e. capable of) measure a magnitude of a measured impact force within the insertion device (10) responsive to an application of the applied force to the medical device (¶48).
Regarding claim 4, Nycz discloses wherein the first magnitude of the applied force includes a predetermined applied force having a predetermined first magnitude (applied the load Fi, ¶28).
Regarding claim 5, Nycz discloses further comprising an applied force sensor (47) configured to (i.e. capable of) measure the first magnitude of the applied force.
Regarding claim 6, Nycz discloses wherein the insertion agency (16) includes a vibratory insertion force (figure 1).
Regarding claim 7, Nycz discloses wherein the insertion agency (16) includes a periodic controlled impaction insertion force (Fi, ¶28).
i) provided by the robot (¶28).
Regarding claim 9, Nycz discloses wherein the prosthesis includes an acetabular cup (14) (figures 1 and 2).
Regarding claim 10, Nycz discloses wherein the parametric evaluation of the extractive force (bounce back e.g. displacement, ¶50) includes a response of the prosthesis (acetabular cup) within the cavity (17) to the insertion agency (16).
Regarding claim 11, Nycz discloses wherein the insertion agency (16) includes an applied force (Fi, ¶28) directed to the prosthesis (acetabular cup) and wherein the response includes a force response of the prosthesis (acetabular cup) within the cavity (17) (¶49).
Regarding claim 12, Nycz discloses an apparatus (figures 1 and 2) for an insertion of a prosthesis (acetabular cup) into a cavity (17) having a cavity perimeter in a portion of bone (17) (figure 3), the prosthesis having a prosthesis perimeter (figures 1 and 2) relatively oversized with respect to the cavity perimeter (¶71), comprising means for applying an insertion agency (16) to the prosthesis (figures 1 and 2), the insertion agency (16) directing the insertion of the prosthesis into the cavity (17), and means, coupled to the means for applying the insertion agency (16) and responsive to the insertion agency (16) for determining a parametric evaluation of an extractive force (bounce back e.g. displacement, ¶50) of an interface between the prosthesis (acetabular cup) and the cavity (17) during an application of the insertion agency (16) to the prosthesis (acetabular cup).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,441,244. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP lies in the fact that the USP claims includes more elements and are thus, more specific. Thus, the USP is in effect a “species” of the “generic” invention of the instant application’s claims. It has been held that the generic invention is “anticipated” by the “species”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.